IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

AMY McBRIDE, *
Plaintiff *
Vv * Civil Action No. RDB-18-171
WARDEN, et al., *
Defendants | *
He
MEMORANDUM OPINION

 

In response to this civil tights complaint, Defendants the Warden, Governor Larry Hogan,
and Secretary Stephen T. Moyer move to dismiss or for summary judgment in their favor. ECF
34. Self-represented Plaintiff Amy McBride, despite being notified of her opportunity to respond
to the motion, (ECF 35) has failed to respond. No hearing is necessary for the disposition of the
matters pending before the Court. See Local Rule 105.6 (D. Md. 2018). For the reasons that
follow, Defendants’ motion, construed as one for summary judgment, is GRANTED.

I]. BACKGROUND

A. Plaintiff's Allegations

McBride is an inmate at the Maryland Correctional Institution for Women (MCIW). She
filed the instant complaint presenting a laundry list of grievances about her incarceration.
Primarily, Plaintiff alleges that she was: denied adequate medical care (ECF 1 at pp. 3-4). denied
legal resources (id. at p. 5), suffered issues with her legal mail (id. at p. 6) and the administrative
remedy process (id., p. 4), and was housed in a gender discriminatory, filthy, vermin-infested

infirmary (id. at p. 6).
Plaintiff alleges that she had “issues with the chronic care medical doctor” regarding her
request to. have a skin biopsy performed. The request was denied and four years later she was
diagnosed with skin cancer. ECF 1, p. 1. She alleges she was left with a scar and needs a biopsy
for a growth in her nose. /d., p. 2.

Plaintiff states that in 2015 she began to suffer from incontinence issues which have
adversely affected the quality of her life. ECF 1, p. 2. She explains that she was referred to a
gastroenterologist and later a gynecologist in order to ascertain the cause of her condition. /d., p.
3. She indicates that the incontinence led to vaginal infections for which she received several
rounds of antibiotics. /d. Ultimately she was referred for consultation with a surgeon. /d.

Plaintiff states that she has several allergies including sulfur and preservatives in food. ECF
1, p. 3. She was provided a rescue inhaler but she claims that when she used the inhaler her “nose
would begin to swell closed.” /d., p. 4. In 2013 she reports she needed to use an epipen due to a
reaction to food she ate. She claims that she did not receive any assistance from the chronic care
doctor after 2015 and that the dietary department “served her allergies.” Jd., p. 4. She also
generally claims that she has not received dental care. ECF 1, p. 5.

On December 17, 2016, Plaintiff claims she began a hunger strike due to her complaints
about her medical treatment, access to grievances, legal materials, and legal mail.. ECF 1, p. 6.
In January of 2017 she was placed in the infirmary. /d. She was later removed from the infirmary
despite her continuation of the hunger strike. /d., p. 7. She was subsequently returned to the
infirmary and provided intravenous fluids. /d., p. 8.

She also states that she unsuccessfully attempted to use the administrative remedy process.

ECF 1, p. 4.
Plaintiff states that access to adequate and effective legal resources does not exist. ECF 1,
p. 5. Additionally she states that, “The State is out of the U.S. Federal standards for what
constitutes legal mail.” ECF 1, p. 5.

Plaintiff alleges that the conditions in the infirmary are gender discriminatory, filthy, and
vermin are present. ECF 1, p. 7. She also claims that the building loses heat. /d.

B. Defendants’ Response

Defendants submit exhibits, including the affidavits of Ami Jalloh, R.N., MCIW Warden
Margaret Chippendale, and MCIW Librarian Hananya Cohen, and relevant portions of McBride’s
medical records from June 23, 2015 to January 25, 2018. ECF 34-2 (JJalloh Affidavit); ECF 37-3
(medical records 6/23/15-1/25/18); ECF 34-4 (Chippendale Affidavit); ECF 34-5 (Cohen
Affidavit).

1, Medical Care

Plaintiff's initial Complaint included allegations that she was on a hunger strike. In light
of the concern for her safety, the Court directed the Office of the Attorney General to show cause
why injunctive relief should not be granted. ECF 3. The Office of the Attorney General responded
and attached affidavits and medical records (ECF 6) which demonstrated that at that time Plaintiff
was housed in the infirmary at MCI where she was receiving constant medical care and was
regularly treated by physicians, mid-level providers, and nursing staff. ECF 6-1, 3. Despite
proclaiming that she was on a hunger strike, Plaintiff was observed picking and choosing foods
that she wanted to eat and was not refusing all foods. /d.

Thereafter, Plaintiff filed additional documents including two Motions for Injunctive
Relief again alleging she was on a hunger strike and was weak. ECF 7, 8, 9, 10-13, 15, The Office

of the Attorney General was directed to supplement their Response concerning Plaintiff's medical
care. ECF 16. The response (ECF 17) demonstrated that while Plaintiff was regularly seen by
medical staff and that while Plaintiff regularly complained of allergies and offered this as the basis
for her declining food, allergy testing was negative. ECF 17-1 at pp. 3-5. Additionally, it was
reported that Plaintiff regularly ate and had stopped refusing meals. Jd. Her requests for
preliminary injunction were denied. ECF 18.
Ami Jalloh, R.N., B.S.N. is the Health Services Administrator for Wexford Health Sources,
Inc. ECF 34-2, {| 2. She avers that Plaintiff is housed in the medical infirmary where she receives
regular treatment and evaluation by physicians, mid-level providers and nursing staff. ECF 34-2,
43. Although Plaintiff has claimed to be on a hunger strikes she has been observed picking and
choosing foods that she wants to eat and is not refusing all meals. /d.
2. Legal Mail
Mailroom staff are responsible for handling legal mail which is delivered to the inmates by
custody staff on the 3-11 shift, ECF 34-4, § 2. The MCIW Legal Mail Logbook demonstrates that
Plaintiff received legal mail on October 2, 10, 13, 2017, December 26, 2017 and January 12 and
26, 2018. Id.
3, Administrative Remedy Procedures
Forms for filing an Administrative Remedy Procedure (ARPs) are available to inmates at
the Correctional Officer’s post in the Infirmary Office. ECF 34-4, 4 3.
4. Access to Legal Materials
_ Librarian Hananya Cohen explains that the Inmate Library at MCTW is a general use library
with a legal reference section that provides various materials and services to immates, ECF 34-5,
44. Lexis-Nexis is provided at the library and is updated quarterly. Jd. The Annotated Code of

Maryland is available by computer access and by hard copy volumes which are updated yearly. Id.
Questions about parts of the Code or small sections of the code can be requested by inmates in
confined units. /d@. Additionally, Cohen explains that Legal Assistance to State Institutions (LASD
which is administered by Maryland Correctional Enterprises provides inmates the opportunity to
receive weekly up to five requested cases or other materials. Cohen ts responsible for facilitating
and tracking the inmates’ LASI requests. /d.,§ 3. Lastly, inmates confined in the general
population are permitted weekly access to the library while inmates housed in the infirmary are
provided library services through Cohen. /d., ] 4.

Plaintiff regularly submits one or two requests to the library each week with several
questions in each request. ECF 34-5, 15. Cohen endeavors to answer each of Plaintiff's questions.
Id. Cohen visits the infirmary twice a week to deliver legal information requests and non-reference
books to Plaintiff. /d., § 6. Cohen further states that she is available on request to all inmates in the
infirmary. /d. Lastly, she notes that Plaintiff regularly uses the LASI service and her requests are
delivered to her. /d., 7.

5. Conditions

Jalloh avers that to her knowledge there have been no reports of rats or mice in the MCIW
medical infirmary and that the infirmary is hygienic and clean. ECF 34-2, { 4.

I. NON-DISPOSITIVE MOTIONS |

Plaintiff has filed a Motion for Reconsideration of the Order denying her request for
appointment of counsel. ECF 25. As Plaintiff has previously been advised, a federal district court
judge’s power to appoint counsel under 28 U.S.C. § 1915(e)(1),' is a discretionary one, and may

be considered where an indigent claimant presents exceptional circumstances. See Cook v. Bounds,

 

' Under § 1915(e)(1), a Court of the United States may request an attorney to represent any person unable
to afford counsel.
518 F.2d 779 (4th Cir. 1975); see also, Branch v. Cole, 686 F.2d 264 (Sth Cir. 1982). Exceptional
circumstances exist where a “pro se litigant has a colorable claim but lacks the capacity to present
it.” See Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir. 1984), abrogated on other grounds by
Mallard v. U.S. Dist. Ct., 490 U.S. 296, 298 (1989) (holding that 28 U.S.C. § 1915 does not
authorize compulsory appointment of counsel).

Upon careful consideration of the motions and previous filings by Plaintiff, the Court finds
that she has demonstrated the wherewithal to either articulate the legal and factual basis of her
claims herself or secure meaningful assistance in doing so. Contrary to Plaintiff's assertions, the
issues pending before the Court are not unduly complicated. Therefore, at this time there are no
exceptional circumstances that would warrant the appointment of an attorney to represent Plaintiff
under §1915(e)(1). As such, her Motion for Reconsideration (ECF 25) is denied.

Plaintiff also filed a Motion for Emergency Injunctive Relief. ECF 30. In the Motion
Plaintiff raises concerns about her adjustment hearing held on November 7, 2018 (id., p. 1) as well
as her continued complaints regarding her medical care which she presents in a diary format. /d.,
pp. 1-5. Additionally, plaintiff indicates that she was moved to segregation and her personal
property confiscated. /d., pp. 6. She seeks an order that her property be returned to her. Attached
to the motion is a property inventory which indicates that as a disciplinary segregation inmate
Plaintiff is entitled to access her legal materials. ECF 30-1.

A preliminary injunction is an extraordinary and drastic remedy. See Munafv. Geren, 553
U.S. 674, 689-90 (2008). A party seeking a preliminary injunction or temporary restraining order
must establish the following elements: (1) a likelihood of success on the merits; (2) a likelihood
of suffering irreparable harm in the absence of preliminary relief; (3) that the balance of equities

tips in the party’s favor; and (4) why the injunction is in the public interest. Winter v. Natural Res.
Def, Council, Inc., 555 U.S. 7, 20 (2008); Di Biase v. SPX Corp., 872 F.3d 224, 229-30 (4th Cir.
2017). :

As to irreparable harm, the movant must show the harm to be “neither remote nor
speculative, but actual and imminent.” Direx Israel, Ltd. v. Breakthrough Medical Group, 952
F.2d 802, 812 (4th Cir. 1991) (citation omitted). In the prison context, courts should grant
preliminary injunctive relief involving the management of correctional institutions only under
exceptional and compelling circumstances. See Taylor v. Freeman, 34 F.3d 266, 269 (4th Cir. |
1994). “Issuing a preliminary injunction based only on a possibility of irreparable harm is
inconsistent with [the Supreme Court’s] characterization of injunctive relief as an extraordinary
remedy that may only be awarded upon a clear showing that the plaintiff is entitled to such relief.”
Winter, 555 U.S. at 22 (citing Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam)).

Plaintiff fails to establish that she is likely to suffer irreparable harm absent preliminary
injunctive relief. At a minimum, she does not demonstrate she is facing imminent or irreparable
harm. The bald allegations contained in Plaintiff's Motion do not show that an injunction is in the
public interest. Daily maintenance of security and order in a correctional institution are
“considerations . . . peculiarly within the province and professional expertise of corrections
officials.” Bell v. Wolfish, 441 U.S. 520, 540 n.23 (1979). Lastly, as Plaintiff has a-forum for her
Complaints the equities do not tip in his favor. Simply stated, Plaintiff has not sustained her burden
of demonstrating that her requested injunctive relief is warranted.

Ili. DISPOSITIVE MOTION STANDARD OF REVIEW

Defendants have filed a Motion to Dismiss, or, in the Alternative, for Summary Judgment.

Typically, when deciding a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the

Court considers only the complaint and any attached documents “integral to the complaint.” Sec 'y
of State for Defense v. Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir. 2007). To the extent
that grounds for dismissal are based solely on the contents of the Complaint, the Court may dismiss
under Rule 12(b)(6) if the complaint does not allege enough facts to state a plausible claim for
relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is plausible when the facts pled allow
“the Court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
id. Although courts should construe pleadings of self-represented litigants liberally, Erickson v.
Pardus, 551 U.S. 89, 94 (2007), legal conclusions or conclusory statements do not suffice, /gbal,
556 U.S. at 678. The Court must examine the complaint as a whole, consider the factual allegations
in the complaint as true, and construe the factual allegations in the light most favorable to the
plaintiff. Albright v. Oliver, 510 U.S. 266, 268 (1994); Lambeth v. Ba. of Comm’rs of Davidson
Cty., 407 F.3d 266, 268 (4th Cir, 2005).
Rule 12(d) requires courts to treat a Rule 12(b)(6) motion as a motion for summary
judgment where matters outside the pleadings are considered and not excluded. Fed. R. Civ. P.
12(d). Before converting a motion to dismiss to one for summary judgment, courts must give the
nonmoving party “a reasonable opportunity to present all the materia! that is pertinent to the
motion.” /d. “Reasonable opportunity” has two requirements: (1) the nonmoving party must have
some indication that the court is treating the Rule 12(b)(6) motion as a motion for summary
judgment, and (2) the nonmoving party “must be afforded a reasonable opportunity for discovery”
to obtain information essential to oppose the motion. Gay v. Wall, 761 F.2d 175, 177 (4th Cir.
1985) (citation omitted). Here, the notice requirement has been satisfied by the title of the Motions.
To show that a reasonable opportunity for discovery has not been afforded, the nonmoving party
must file an affidavit or declaration under Rule 56(d) explaining why “for specified reasons, it

cannot present facts essential to justify its opposition,” Fed. R. Civ. P. 56(d), or otherwise put the
district court on notice of the reasons why summary judgment is premature. See Harrods, Ltd. v.
Sixty Internet Domain Names, 302 F.3d 214, 244-45 (4th Cir. 2002). Here, Plaintiff has not filed
a Rule 56(d) affidavit or otherwise requested discovery in this matter. Under these circumstances,
the Court will construe Defendants’ Motion as a Motion for Summary Judgment.

Under Federal Rule of Civil Procedure 56, the Court grants summary judgment if the
moving party demonstrates that there is no genuine issue as to any material fact, and that the
moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.
Catreit, 477 U.S. 317, 322 (1986). In assessing the motion, the Court views the facts in the light
most favorable to the nonmoving party, with all justifiable inferences drawn in its favor. Anderson
v. Liberty Lobby, Inc., 411 U.S. 242, 255 (1986). The Court may rely only on facts supported in
the record, not simply assertions in the pleadings. Bouchat v. Balt. Ravens Football Club, Inc., 346
F.3d 514, 522 (4th Cir. 2003). The nonmoving party has the burden to show a genuine dispute on
a material fact. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986).
A fact is “material” if it “might affect the outcome of the suit under the governing law.” Anderson,
477 U.S. at 248. A dispute of material fact is only “genuine” if sufficient evidence favoring the
nonmoving party exists for the trier of fact to return a verdict for that party. /d, at 248-49.

Because she is proceeding pro se, Plaintiff's submissions are liberally construed. Erickson
v. Pardus, 551 US. 89, 94 (2007). Nonetheless, this Court must also abide by the “affirmative
obligation of the trial judge to prevent factually unsupported claims and defenses from proceeding

to trial.” Bouchat, 346 F.3d at 526 (internal quotation marks omitted).
IV. ANALYSIS

A. Respondeat Superior

Plaintiff has pointed to no action or inaction on the part of any of the named Defendants
that caused her constitutional injury. Other than naming the Warden of MCIW, Governor Hogan,
and Secretary Moyer in the ‘caption of her Compliant, Plaintiff failed to specify any actions
undertaken by any of ‘the named Defendants. “Although § 1983 must be read against the
background of tort liability that makes a man responsible for the natural consequences of his
actions, liability will only lie where it is affirmatively shown that the official charged acted
personally in the deprivation of the plaintiffs’ nghts.” Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th
Cir. 1977) (citation, alteration, and internal quotation marks omitted). Allegations of personal
involvement are necessary in order for a case to proceed. See Wright v, Collins, 766 F.2d 841, 850
(4th Cir.1985) (“In order for an individual to be liable under § 1983, it must be affirmatively shown
that the official charged acted personally in the deprivation of the plaintiff's rights.” (internal
punctuation omitted)); Swint v. City of Wadley, 51 F.3d 988, 999 (11th Cir. 1995) (explaining that
42 U.S.C. § 1983 “require[s] proof of an affirmative causal connection between the official’s acts
or omissions and the alleged constitutional deprivation”).

To the extent Plaintiff intended to hold the named Defendants liable based on their
supervisor positions, it is well established that the doctrine of respondeat superior does not apply
in § 1983 claims. See. Love-Lane v. Martin, 355 F.3d 766, 782 (4th Cir. 2004) (no respondeat
superior liability under § 1983), Thus the named Defendants” status does not subject them to
liability. Under § 1983, any liability imputed to supervisory officials must be supported by
evidence that: (1) the supervisor had actual or constructive knowledge that his subordinate was

engaged in conduct that posed a pervasive and unreasonable risk of constitutional injury to

10
individuals like the plaintiff; (2) the supervisor’s response to the knowledge was so inadequate as
to show deliberate indifference to or tacit authorization of the alleged offensive practices; and (3)
there was an affirmative causal link between the supervisor’s inaction and the particular
constitutional injury suffered by the plaintiff. See Shaw v. Stroud, 13 F. 3d 791, 799 (4th Cir.
1994) (citations omitted). Plaintiff fails to establish that any of the named Defendants in any way
restricted or interfered with the medical care provided.

Plaintiff has failed to set forth sufficient factual allegations to state a cognizable claim of
supervisory liability as to the named Defendants. Bell Atlantic v. Twombly, 550 U.S. 544, 555
(2007) (“holding federal pleading standards require “more than an unadorned, the-defendant-
unlawfully-harmed-me accusation”); /gbal, 556 U.S. at 678 (2009) (holding that although “legal
conclusions can provide the framework of a complaint, they must be supported by factual
allegations”). Instead, Plaintiffs claim is full of legal conclusions unsupported by specific factual
allegations.

Even if Plaintiff had specifically named the parties, for the reasons that follow her claims
as stated would nevertheless fail.

B. Medical Claims

At its core, Plaintiff's claims regarding receipt of medical care are that Defendants violated
the Eighth Amendment prohibition against cruél and unusual punishment due to their deliberate
indifference to her serious medical conditions. Deliberate indifference to a serious medical need
requires proof that, objectively, a prisoner was suffering from a serious medical need and that,
. subjectively, the prison staff were aware of the need for medical attention but failed to either
provide it or ensure it was available. See Farmer v. Brennan, 511 U.S. 825, 834-37 (1994); see

also Heyer v. U.S. Bureau of Prisons, 849 F.3d 202, 209-10 (4th Cir. 2017); King v. Rubenstein,

11
825 F.3d 206, 218 (4th Cir. 2016); Zko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008). Objectively,
the medical condition at issue must be serious. See Hudson v. McMillian, 503 U.S. 1, 9 (1992)
(there is no expectation that prisoners will be provided with unqualified access to health care);
Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014). “A ‘serious medical need’ is ‘one that has
been diagnosed by a physician as mandating treatment or one that is so obvious that even a lay
person would easily recognize the necessity for a doctor’s attention.’” Heyer, 849 F.3d at 210
(quoting Iko, 535 F.3d at 241); see also Scinto v. Stansberry, 841 F.3d 219, 228 (4th Cir, 2016)
(failure to provide diabetic inmate with insulin where physician acknowledged it was required is
evidence of objectively serious medical need).

The subjective component requires “subjective recklessness” in the face of the serious
medical conditions. See Farmer, 511 U.S. at 839-40; see also Anderson v. Kingsley, 877 F.3d 539,
544 (4th Cir. 2017). Under this standard, “the prison official must have both “subjectively
recognized a substantial risk of harm’ and ‘subjectively recognized that his[/her] actions were
inappropriate in light of that risk.’” Anderson, 877 F.3d at 545 (quoting Parrish ex rel, Lee v.
Cleveland, 372 F.3d 294, 303 (4th Cir. 2004)); see also Rich v. Bruce, 129 F.3d 336, 340 n.2 (4th
Cir. 1997) (“True subjective recklessness requires knowledge both of the general risk, and also
that the conduct is inappropriate in light of that risk.”). “Actual knowledge or awareness on the

part of the alleged inflicter .. . becomes essential to proof of deliberate indifference because ‘prison

399

officials who lacked knowledge of a risk cannot be said to have inflicted punishment.” Brice v.
Va. Beach Corr. Ctr., 58 F.3d 101, 105 (4th Cir. 1995) (quoting Farmer, 511 U.S. at 844). The
subjective knowledge requirement can be met through direct evidence of actual knowledge or

through circumstantial evidence tending to establish such knowledge, including evidence “that a

prison official knew of a substantial risk from the very fact that the risk was obvious.” Scinto, 841

12
F.3d at 226 (quoting Farmer, 511 U.S. at 842). If the requisite subjective knowledge is established,
an official may avoid liability “if [he] responded reasonably to the risk, even if the harm ultimately
was not averted.” Farmer, 511 U.S. at 844; see also Cox v. Quinn, 828 F.3d 227, 236 (4th Cir.
2016) (“[A] prison official’s response to a known threat to inmate safety must be reasonable.”).

Reasonableness of the actions taken must be judged in light of the risk the defendant
actually knew at the time. See Brown vy. Harris, 240 F.3d 383, 390 (4th Cir. 2001) (citing Liebe v.
Norton, 157 F.3d 574, 578 (8th Cir. 1998) (focus must be on precautions actually taken in light of
suicide risk, not those that could have been taken)); see also Jackson, 775 F.3d at 179 (physician’s
act of prescribing treatment raises fair inference that he believed treatment was necessary and that
failure to provide it would pose an excessive risk). While “a prisoner does not enjoy 4
constitutional right to the treatment of his or her choice, the treatment a prison facility does provide
must nevertheless be adequate to address the prisoner’s serious medical need.” De lonta v.
Johnson, 708 F.3d 520, 526 (4th Cir. 2013).

The record evidence demonstrates that Plaintiff is housed in the infirmary at MCIW and
receives regular medical care by physicians, mid-level providers, and nurses. She has been
‘regularly referred for routine and specialized medical screening including: mammography, an
MRI of her lumbar spine, an upper GI series, a CT of her head, x-rays of her abdomen, knees,
skull, and spine, an EKG, an esophagogastroduodenoscopy and fiberoptic colonoscopy, and a
barium study. ECF 34-3, p. 20. She has also been provided routine and specialized blood work as
well as stool cultures. /d. She was referred to on and off-site medical specialists including a
surgeon, oncologist, dermatologist, oncology radiologist, and plastic surgeon. /d., p. 80. She has
been treated for skin lesions, including a basal cell carcinoma which was successfully excised. Id,

pp. 77, 81-83. She received daily medical monitoring each time she declared she was on a hunger

13
strike. /d., pp. 3-12- 14-18, 21-56, 58-66, 68, 70. Additionally, she has regularly been provided
analgesic pain medication as well as antibiotics, antifungals, allergy medication, and medication
to treat reflux and high cholesterol. (d., pp. 51, 74, 76, 80.) Her claims that she suffers from food
allergies were not substantiated by allergy testing. ECF 34-3.

The record evidence demonstrates that Plaintiff has received regular medical care from her
medical providers who ordered an array of diagnostic testing to address Plaintiff's stated medical
concerns. Medical providers also regularly reevaluated Plaintiff's treatment plan and prescribed a
variety of medications in an effort to treat her. Simply stated, the undisputed record establishes
that Plaintiff received adequate treatment for the medical complaints she presented to medical
staff. To the extent she believed she was entitled to more than the treatment provided, her claim
represents a mere disagreement with the treatment provided to her. Further, the complaint fails to
establish that Plaintiff suffered a cognizable injury due to the failure to provide her with the
treatment of her choice. Defendants are entitled to summary judgment.

C. Access to Courts

Prisoners have a constitutionally protected right of access to the courts. See Bounds v.
Smith, 430 U.S. 817, 821 (1977). However,

Bounds does not guarantee inmates the wherewithal to transform themselves into

litigating engines capable of filing everything from shareholder derivative actions

to slip-and-fall claims. The tools it requires to be provided are those that the

inmates need in order to attack their sentences, directly or collaterally, and in order

to challenge the conditions of their confinement. Impairment of any other litigating

capacity is simply one of the incidental (and perfectly constitutional) consequences
of conviction and incarceration.

Lewis v. Casey, 518 U.S. 343, 355 (1996).

The Prison Litigation Reform Act [“PLRA”] requires a prisoner to exhaust administrative

remedies before filing suit in federal court. Title 42 U.S.C. § 1997e(a) provides that “[n]o action

14
shall be brought with respect to prison conditions under § 1983 of this title, or any other Federal
law by a prisoner confined in any jail, prison, or other correctional facility until such administrative
remedies as are available are exhausted.” The Supreme Court has interpreted the language of this
provision broadly, holding that the phrase “prison conditions” encompasses “all inmate suits about
prison life, whether they involve general circumstances or particular episodes, and whether they
allege excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002).

Thus, the exhaustion provision plainly extends to the allegations raised by Plaintiff and,
upon proof that she has failed to exhaust a claim, Defendants are entitled to dismissal of the
unexhausted claims. See Anderson v. XYZ Correctional Health Serv’s., Inc., 407 F.3d 674, 681
(4th Cir. 2005) (PLRA exhaustion not a basis for sua sponte dismissal, but upon proof of
affirmative defense raised by defendants non-exhaustion requires dismissal). Plaintiffs claim that
she is denied access to forms used to file an administrative remedy procedure request (ARP) is a
claim that she is denied access to courts. The tools required by Bounds v. Smith, 430 U.S. 817,
821 (1977) “are those that the inmates need in order to attack their sentences, directly or
collaterally, and in order to challenge the conditions of their confinement.” Lewis v. Casey, 518
U.S. 343, 355 (1996). Impairment of other capacities to litigate are consequential to incarceration
and are constitutional. /d.

“Ultimately, a prisoner wishing to establish an unconstitutional burden on his right of
access to the courts must show “actual injury” to ‘the capability of bringing contemplated
challenges to sentences or conditions of confinement before the courts.”” O'Dell v. Netherland,
112 F. 3d 773, 776 (4th Cir, 1997) (quoting Lewis, 518 U.S. at 355). “The requirement that an
inmate alleging a violation of Bounds must show actual injury derives ultimately from the doctrine

of standing, a constitutional principle that prevents courts of law from undertaking tasks assigned

15
to the political branches.” Lewis, 518 U.S. at 349. Actual injury occurs when a prisoner
demonstrates that a “nonfrivolous” and “arguable” claim was lost because of the denial of acces’
to the courts. /d, at 399. Plaintiff must prove that she suffered an actual injury by showing that
the defendant’s acts hindered her ability to pursue a nonfrivolous legal claim. Conclusory
allegations are not sufficient in this regard. See Wardell v. Duncan, 470 F.3d 954, 959 (10th Cir.
2006) (denying access to court claim based on allegation that petition for a writ of certiorari had,
for unspecified reasons, been dismissed and where plaintiff did not even mention the point on
appeal). Plaintiff must establish that her underlying claim was “nonfrivolous” or “arguable.”
Christopher v. Harbury, 536 U.S. at 415. “[T]he predicate claim [must] be described well enough
, to apply the ‘nonfrivolous' test and to show that the ‘arguable’ nature of the underlying claim is
more than hope.” /d. at 416 (footnote omitted). A prisoner’s right to access the courts does not
include the right to present frivolous claims. Lewis, 518 U.S. at 353 n.3. It is not enough that a
prisoner is prevented from challenging her conviction. She must also show that her claim had
merit.

Plaintiff offers vague and conclusory allegations regarding the perceived deficits of the
legal library at MCIW. She has failed to allege -- much less demonstrate -- that she suffered any
injury to her ability to access the Courts as a result of the legal materials provided at MCIW.
Similarly, Plaintiff has failed to establish any injury arising from the alleged deficiencies in the
MCIW administrative grievance process. As such, these claims fail.

3. Legal Mail

Prisoners have a constitutionally protected right to send and receive mail. See Thornburgh
v. Abbott, 490 U.S..401, 407 (1989); Moorehead v, Keller, 845 F. Supp. 2d 689, 692 (W.D.N.C.

2012). While the interference by prison officials with certain types of mail may state a

16
constitutional claim, occasional incidents of delay or non-delivery of mail do not rise to a
constitutional level. Gardner v. Howard, 109 F.3d 427, 430-31 (8th Cir. 1997); Smith v. Mashner,
899 F.2d 940, 944 (10th Cir. 1990). The evidence before the Court demonstrates that Plaintiff
regularly received legal mail. Her bare claim that unspecified policies do not comport with federal
standards is insufficient to state a claim. /gbal, 556 U.S. at 678 (2009) (holding that although “legal
conclusions can provide the framework of a complaint, they must be supported by factual
allegations”),

4. Conditions

Conditions which "deprive inmates of the minimal civilized measure of life's necessities"
may amount to cruel and unusual punishment. Rhodes v. Chapman, 452 U.S. 337, 347 (1981).
However, conditions which are merely restrictive or even harsh, “are part of the penalty that
criminal offenders pay for their offenses against society." /d.

In order to establish the imposition of cruel and unusual punishment, a prisoner must prove
two elements - that “the deprivation of [a] basic human need was objectively sufficiently serious,”
and that “subjectively the officials acted with a sufficiently culpable state of mind.” Shakka v.
Smith, 71 F.3d 162, 166 (4th Cir. 1995) (emphasis and citation omitted). “These requirements
spring from the text of the amendment itself; absent intentionality, a condition imposed on an
inmate cannot properly be called ‘punishment,’ and absent severity, such punishment cannot be
called ‘cruel and unusual.’” fko v. Shreve, 535 F.3d 225, 238 (4th Cir. 2008) (citing Wilson v.
Seiter, 501 U.S. 294, 298-300 (1991)).

To establish a sufficiently culpable state of mind, there must be evidence that a known
excessive risk of harm to the inmate’s health or safety was disregarded. See Wilson, 501 U.S. at

298-99. In other words, “the test is whether the guards know the plaintiff inmate faces a serious

17
danger to his safety and they could avert the danger easily yet they fail to do so.” Brown v. N.C.
Dep’t of Corr., 612 F.3d 720, 723 (4th Cir. 2010) (quoting Case v. Ahitow, 301 F.3d 605, 607 (7th
Cir. 2002)). Conduct is not actionable under the Eighth Amendment unless it transgresses bright
lines of clearly-established pre-existing law. See Maciariello v Sumner, 973 F.2d 295, 298 (4th
Cir, 1992).

The objective prong of a conditions claim requires proof of an injury. "[T]o withstand
summary judgment on an Eighth Amendment challenge to prison conditions a plaintiff must
produce evidence of a serious or significant physical or emotional injury resulting from the
challenged conditions." Strickler v. Waters, 989 F.2d 1375, 1381 (4th Cir. 1993). “Only extreme
deprivations are adequate to satisfy the objective component of an Eighth Amendment claim
regarding conditions of confinement.” De'Lonta v. Angelone, 330 F.3d 630, 634 (4th Cir. 2003).
Demonstration of an extreme deprivation proscribed by the Eighth Amendment requires proof of
“a serious or significant physical or emotional injury resulting from the challenged conditions.”
See Odom v. S.C. Dep't of Corr., 349 F.3d 765, 770 (4th Cir. 2003) (quoting De ‘Lonta, 330 F.3d
at 770).

Defendants deny that the infirmary was dirty as Plaintiff alleges. Plaintiff has offered
nothing to refute Defendants’ evidence that the infirmary was not vermin infested or unhygienic.
Additionally, Plaintiff has failed to allege or demonstrate that she was injured in any way by the
conditions she claims she was housed in. As such, the claim fails.

CONCLUSION

Having found no factual basis for Plaintiff's claims, Defendants’ dispositive Motion,

construed as a Motion for Summary Judgment, will be GRANTED and judgment will be

ENTERED in favor of Defendants and against Plaintiff. Plaintiff's Motions for Reconsideration

18
of Order Denying her Motion to Appoint Counsel (ECF 25) and for Immediate Injunctive Relief

 

(ECF 30) ARE DENIED.
July 11, 2019 dD.
Date | RICHARD D. BENNETT

UNITED STATES DISTRICT JUDGE

19
